United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                              December 2, 2004
                         FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 04-70041


ROY LEE PIPPIN

                  Petitioner - Appellant

   v.

DOUGLAS DRETKE, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION

                  Respondent - Appellee


         Appeal from the United States District Court for the
                 Southern District of Texas, Houston
                           No. H-02-CV-2319


Before KING, Chief Judge, and HIGGINBOTHAM and PRADO, Circuit
Judges.

PER CURIAM:*

     Roy Lee Pippin, a Texas state inmate, appeals the district

court’s order granting summary judgment in favor of Dretke on

twenty-four of the twenty-six claims for relief raised in

Pippin’s habeas corpus petition.       Because the district court’s

order was not a final order, we lack jurisdiction to hear

Pippin’s appeal at this stage of the case.


     *
          Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.

                                   1
     On June 20, 2002, Pippin filed a petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2254.   In his petition, Pippin

raised twenty-six claims for relief.   On September 30, 2004, the

district court granted Dretke’s motion for summary judgment on

all but two of Pippin’s claims for relief.    The remaining two

claims were left open so that additional discovery could be

pursued.   On October 6, 2004, Pippin filed a notice of appeal of

the district court’s order.   Subsequently, he asked the district

court to certify its order as to the twenty-four claims it had

ruled on so that he could appeal it.   On November 17, 2004, the

district court denied Pippin’s motion for certification of

judgment pursuant to FED. R. CIV. P. 54(b).   In its order denying

the motion for certification, the district court stated that this

case should be resolved in its entirety within a reasonably short

period of time and that Pippin’s rights will not be prejudiced by

any brief delay.

     Pursuant to 28 U.S.C. § 1291, we have jurisdiction over

appeals from final orders of the district court.    In accordance

with FED. R. CIV. P. 54(b), in an action involving multiple claims

for relief, “an order that finally disposes of one or more but

fewer than all of the claims for relief asserted . . . does not

terminate the action in the district court and is subject to

revision at any time prior to entry of a final decision . . . .”

Huckeby v. Frozen Food Express, 555 F.2d 542, 545 (5th Cir.

1977); see also Hardin v. M/V Ben Candies, 549 F.2d 395, 396 (5th

                                 2
Cir. 1977) (per curiam).   Thus, an order that disposes of some,

but not all, of a petitioner’s claims for relief is not a final

decision under 28 U.S.C. § 1291, but is instead an unappealable

interlocutory order.   Huckeby, 555 F.2d at 545-56.      In the

present case, the district court’s order granting summary

judgment on most, but not all, of Pippin’s claims for relief is

precisely this type of an order.       While several limited

exceptions to the rule set forth in FED. R. CIV. P. 54(b) exist,

the present case does not fall within any of those exceptions.

Accordingly, since the district court denied Pippin’s motion for

certification under Rule 54(b), no final order exists in the

present case, and this court lacks jurisdiction to hear Pippin’s

appeal.

     For the foregoing reasons, we DISMISS the appeal.




                                   3